Citation Nr: 1233856	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to reinstatement of a survivor's pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The appellant qualified as a surviving spouse for pension purposes at the time of the Veteran's death. 

2.  The appellant entered into a valid marriage in 1986 and divorced in 1994.  


CONCLUSION OF LAW

The appellant's remarriage and divorce is a bar to reinstatement of a survivor's pension.  38 U.S.C.A. §§ 101, 103, 1541 (West 2002); 38 C.F.R. §§ 3.3; 3.55 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In this case, notice is not required because the facts are not in dispute and because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Veteran served as a U.S. Army infantryman with combat duty in Korea.  The Veteran died in March 1975.  The appellant was the surviving spouse at the time of his death and seeks reinstatement of a survivor's pension after the termination of a second marriage.  

The claims file contains records that credibly establish the following events.  The Veteran and the appellant were married in March 1966.  The Veteran died in March 1975.   The claims file does not contain records of adjudication of claims following his death, but a copy of correspondence from the RO to the appellant in May 1977 shows that the appellant was receiving an income-related VA benefit.  The Board concludes that the appellant was receiving a survivor's pension but not Dependency and Indemnity Compensation.  

In October 1986, the appellant remarried and adopted the last name of her second husband.  In May 1994, the appellant divorced.  The court restored the appellant's last name to that of the Veteran.  In October 2007, the RO received the appellant's petition to reinstate the survivor's pension and provided income information.  In December 2007, the RO denied a survivor's pension because the appellant did not meet the criteria for initial eligibility.  In this case, the appellant was married for more than one year before and at the time of the Veteran's death.  Moreover, there is evidence that the appellant was granted the pension shortly after the Veteran's death that was terminated upon her remarriage.  The RO did not discuss the legal criteria pertaining to remarriage.  

In a January 2008 notice of disagreement, the appellant contended that she was eligible for reinstatement of the survivor's pension under the criteria of 38 U.S.C.A. § 103 (d).  

Survivor's pension benefits are payable to the surviving spouse because of the non-service connected death of a veteran. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). Basic entitlement exists if the veteran had qualifying wartime service or the veteran at the time of death was receiving or was entitled to compensation for a service-connected disability based on service during a period of war.  In this case, the Veteran had qualifying service during the Korean War. 

The term "surviving spouse" means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3); 38 C.F.R. § 3.50 (b).

Statutes and regulations provide additional criteria in the case of remarriage.  The statute cited by the appellant provides for reinstatement of VA benefits if a remarriage was found to be void or annulled by a court with basic authority to render an annulment decree.  This provision is not applicable in this case because the remarriage was valid, existed for approximately seven and one-half years, and ended in divorce.  38 U.S.C.A. § 103 (d); 38 C.F.R. § 3.55 (a) (1).  

A remarriage that was terminated by a divorce prior to November 1, 1990 is not a bar to benefits for survivors.  38 C.F.R. § 3.55 (a) (2).  This provision is not applicable because the remarriage ended in a divorce in 1994.  

Effective on October 1, 1998 and December 1, 1999, remarriage that has been terminated by divorce is not a bar to certain benefits including Dependency and Indemnity Compensation, medical care, educational assistance, and home loan benefits.  38 U.S.C.A. § 103 (2) (A); 38 C.F.R. § 3.55 (3)-(7).  Survivor's pension is not among those benefits for which the bar has been removed.  

The Board concludes that reinstatement of the appellant's survivor's pension is not warranted as a matter of law.  Although the bar to reinstatement has been removed for divorces prior to 1990 and for certain other survivor benefits, the bar remains in place for a survivor's pension in the case of the appellant's remarriage ending in a divorce in 1994.  


ORDER

Reinstatement of a survivor's pension is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


